Exhibit 10.3

RECEIVABLES PURCHASE AGREEMENT+

dated as of January 15, 2016

between

ENOVA FINANCE 5, LLC,
as Purchaser,

and

ENOVA INTERNATIONAL, INC.,
as Seller

 

 

 

+Confidential Treatment Requested.  Confidential portions of this document have
been redacted and have been separately filed with the Securities and Exchange
Commission.

 

***Indicates confidential material redacted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the redacted material.

 

--------------------------------------------------------------------------------

Table of Contents

 

 

 

Page

ARTICLE I DEFINITIONS

 

1

 

 

 

 

 

 

 

Section 1.1

 

Definitions

 

1

 

 

 

 

 

 

 

ARTICLE II CONVEYANCE OF RECEIVABLES

 

1

 

 

 

 

 

 

 

 

 

Section 2.1

 

Conveyance of Receivables

 

1

 

 

Section 2.2

 

Payment of Purchase Price

 

3

 

 

Section 2.3

 

Transfers Intended as Sales

 

3

 

 

 

 

 

 

 

ARTICLE III THE RECEIVABLES

 

4

 

 

 

 

 

 

 

 

 

Section 3.1

 

Representations and Warranties of the Seller as to the Receivables

 

4

 

 

Section 3.2

 

Repurchase Upon Breach

 

7

 

 

 

 

 

 

 

ARTICLE IV THE PURCHASER

 

7

 

 

 

 

 

 

 

 

 

Section 4.1

 

Representations of Purchaser

 

7

 

 

 

 

 

 

 

ARTICLE V THE SELLER

 

8

 

 

 

 

 

 

 

 

 

Section 5.1

 

Representations of Seller

 

8

 

 

Section 5.2

 

Additional Covenants

 

10

 

 

Section 5.3

 

Financial Covenant of the Seller

 

11

 

 

Section 5.4

 

Liability of the Seller; Indemnities

 

11

 

 

 

 

 

 

 

ARTICLE VI MISCELLANEOUS

 

12

 

 

 

 

 

 

 

 

 

Section 6.1

 

Notices

 

12

 

 

Section 6.2

 

Prior Agreements Superseded

 

12

 

 

Section 6.3

 

Amendment

 

12

 

 

Section 6.4

 

Parties Bound

 

13

 

 

Section 6.5

 

Execution in Counterparts

 

13

 

 

Section 6.6

 

Assignment

 

13

 

 

Section 6.7

 

Severability of Provisions

 

13

 

 

Section 6.8

 

Further Instruments

 

13

 

 

Section 6.9

 

Governing Law

 

13

 

 

Section 6.10

 

Consent to Jurisdiction

 

14

 

 

Section 6.11

 

Waiver of Jury Trial

 

14

 

 

Section 6.12

 

Third Party Beneficiaries

 

15

 

 

Section 6.13

 

Termination of Agreement

 

15

 

 

Section 6.14

 

Bank Originator

 

15

 

APPENDIX

 

 

Appendix A

-

Eligibility Criteria

Appendix B

-

Enova Credit Policies

 

 

 

EXHIBIT

 

 

Exhibit A

-

Form of First Step Assignment

 

 

-i-

 

 

--------------------------------------------------------------------------------

 

 

This RECEIVABLES PURCHASE AGREEMENT, is entered into as of as of January 15,
2016 (as it may be amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof, this
“Agreement”), by and between Enova Finance 5, LLC, a Delaware limited liability
company (the “Purchaser”), and Enova International, Inc., a Delaware
corporation, as the Seller (the “Seller’).

RECITALS:

WHEREAS, the Purchaser desires to purchase from the Seller, from time to time,
certain Receivables arising in connection with certain Contracts;

WHEREAS, the Seller is willing to sell such Receivables and Other Conveyed
Property to the Purchaser, from time to time;

WHEREAS, the Purchaser may wish to sell or otherwise transfer on the date hereof
and the date of any First Step Assignment such Receivables and Other Conveyed
Property to the Issuer; and

WHEREAS, the Issuer may issue debentures, notes, participations, certificates of
beneficial interest or other interests or securities to fund its acquisition of
such Receivables and Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

Article I

DEFINITIONS

Definitions

.  Whenever used in this Agreement and unless the context requires a different
meaning, capitalized terms used herein and not otherwise expressly defined
herein shall have the meanings assigned to such terms in Part I of Appendix A to
the Indenture, which is incorporated by reference herein and made a part
hereof.  The rules of construction set forth in Part II of Appendix A in the
Indenture shall apply to this Agreement and be incorporated by reference herein
and made a part hereof.

Article II

CONVEYANCE OF RECEIVABLES

Conveyance of Receivables

.

(a)In consideration of the Purchaser’s delivery to, or as may be directed by,
the Seller on any Purchase Date of the Purchase Price therefor, the Seller
agrees to sell, transfer, assign, set over and otherwise convey to the
Purchaser, without recourse (except as otherwise provided herein) all right,
title and interest of the Seller, whether now existing or hereafter arising, in,
to and under:

 

--------------------------------------------------------------------------------

 

(i)the Related Receivables set forth in the .csv file delivered in connection
with each First Step Assignment executed and delivered by the Seller on each
Purchase Date and all monies received with respect to such Related Receivables
on and after the related Cutoff Date; 

(ii)the Receivable File related to each Related Receivable and any and all other
Instruments, including Promissory Notes (each as defined in the UCC), if any,
and other documents relating to the Related Receivables and the related Obligors
acquired by the Seller pursuant to the Transfer Agreement;

(iii)all present and future claims, demands, causes and choses in action in
respect of any of the foregoing, including the right for the Purchaser or its
assignee to bring any such claim, demand, cause or chose in action in the name
of the Seller and the right, title and interest of the Seller in, to and under
the Transfer Agreement; and

(iv)all payments on or under and all proceeds of every kind and nature
whatsoever in respect of any or all of the foregoing, including all cash and
non-cash proceeds, and other property consisting of, arising from or relating to
all or any part of any of the foregoing.

(b)The Purchaser shall purchase and the Seller shall transfer to the Purchaser
the Related Receivables and Other Conveyed Property described in paragraph (a)
above only upon the satisfaction of each of the conditions set forth below on or
prior to the related Purchase Date:

(i)the Seller shall have provided the Purchaser, each Asset Servicer, the Backup
Servicer and the Master Servicer with either access to an FTP website or a copy
of a data tape or other electronic file that, in either case, contains
information regarding the Related Receivables and shall have provided any
information reasonably requested by any of the foregoing with respect to the
Seller, any Asset Servicer, the Master Servicer or the Related Receivables, as
applicable;

(ii)the Seller shall have deposited into the Collection Account all Collections
received (if any) on and after the Cutoff Date in respect of the Related
Receivables to be purchased on such Purchase Date;

(iii)as of each Purchase Date, (A) the Seller shall be Solvent and shall not
fail to be Solvent as a result of the transfer of the Related Receivables on
such Purchase Date, (B) the Seller shall not intend to incur or believe that it
shall incur debts that would be beyond its ability to pay as such debts mature,
(C) such transfers shall not have been made with actual intent to hinder, delay
or defraud any Person, and (D) the assets of the Seller shall not constitute
unreasonably small capital to carry out its business as then conducted and all
businesses and transactions in which it is about to engage;

(iv)no Event of Default shall have occurred and be continuing;

(v)the Funding Period Termination Date shall not have occurred;

2

--------------------------------------------------------------------------------

 

(vi)each of the representations and warranties made by the Seller pursuant to
Section 3.1 shall be true and correct as of the related Purchase Date and the
Seller shall have performed all obligations required to be performed by it
hereunder or in any First Step Assignment on or prior to such Purchase Date; 

(vii)the Seller shall have taken all actions required to convey and maintain the
ownership interest of the Purchaser in the Related Receivables and Other
Conveyed Property;

(viii)no selection procedures adverse to the interests of the Purchaser or the
Noteholders shall have been utilized in selecting the Related Receivables to be
sold on such Purchase Date;

(ix)no Asset Servicer Default or Master Servicer Default shall have occurred and
be continuing;

(x)the Seller shall have delivered each related Receivable File to the Master
Servicer no later than two (2) Business Days prior to the requested Purchase
Date; and

(xi)the Seller shall have executed and delivered to the Purchaser a First Step
Assignment in the form of Exhibit A with respect to the Related Receivables and
Other Conveyed Property related thereto to be purchased on such Purchase Date.

Payment of Purchase Price

.

(a)In consideration for the sale of the Related Receivables and Other Conveyed
Property described in Section 2.1(a) or the related First Step Assignment, the
Purchaser shall, on each Purchase Date on which Related Receivables are
transferred hereunder, pay to or upon the order of the Seller the applicable
Purchase Price.  The Purchaser and the Seller agree that the Purchase Price paid
with respect to any Related Receivables shall represent fair and reasonably
equivalent value for the Receivables then sold and purchased.  A portion of the
Purchase Price shall be paid to the Seller in immediately available funds and
the balance of such purchase shall be paid through a deemed distribution from
the Seller of the applicable amount to the equity of the Purchaser (which, if
the Purchaser is owned directly by the Seller, shall be effected by a
consecutive series of deemed distributions by each intermediate entity in the
ownership chain to its subsidiary until such distribution is received by the
Purchaser).  The amount of the deemed capital contribution shall be duly
recorded by the Seller and the Purchaser.

(b)Immediately upon the conveyance to the Purchaser by the Seller of the Related
Receivables and Other Conveyed Property pursuant to Section 2.1 and the related
First Step Assignment, all right, title and interest of the Seller in and to
such Related Receivables and Other Conveyed Property shall terminate, and all
such right, title and interest shall vest in the Purchaser.

Transfers Intended as Sales

.  It is the intention of the Seller and the Purchaser that each transfer and
assignment contemplated by this Agreement and each First Step Assignment shall
constitute an absolute and irrevocable sale of the Related Receivables and Other
Conveyed Property from the Seller to the Purchaser (and not a loan or secured
borrowing)

3

--------------------------------------------------------------------------------

 

free and clear of all liens and rights of others and it is intended that the
beneficial interest in and title to the Related Receivables and Other Conveyed
Property shall not be part of the Seller’s estate in the event of the filing of
a petition by or against the Seller under any bankruptcy or insolvency law.  In
the event that, notwithstanding the intent of the Seller and the Purchaser, the
transfers and assignments contemplated hereby or by any First Step Assignment is
held not to be a sale, this Agreement and each First Step Assignment shall
constitute a security agreement under applicable law and the Seller hereby
grants to the Purchaser a security interest in the Related Receivables and Other
Conveyed Property, which security interest has been ultimately assigned to the
Indenture Trustee for the benefit of the Noteholders pursuant to the Indenture.

Article III

THE RECEIVABLES

Representations and Warranties of the Seller as to the Receivables

.  The Seller makes the following representations and warranties to the
Purchaser as to the Related Receivables conveyed to the Purchaser pursuant to
Section 2.1(a) above, on which the Purchaser relies in purchasing the Related
Receivables on any Purchase Date, and on which the Variable Funding Note
Noteholders will rely in making Advances under the Variable Funding Note.  All
such representations and warranties shall survive the sale, transfer and
assignment of the Related Receivables to the Purchaser and the pledge thereof to
the Indenture Trustee for the benefit of the Noteholders pursuant to the
Indenture.

(a)Characteristics of Receivables.  Each Related Receivable is an Eligible
Receivable in accordance with the Eligibility Criteria and no selection
procedures adverse to any party hereto have been utilized in selecting the
Related Receivables to be sold hereunder.

(b)Schedule of Receivables.  The information with respect to the Related
Receivables set forth in the .csv file delivered in connection with the related
First Step Assignment is true and correct in all material respects as of the
close of business on the related Cutoff Date.

(c)Compliance With Law.  Each Related Receivable has been originated in
compliance with, and complies with, all requirements of applicable federal,
State and local laws (including all Governmental Rules) in all material
respects.  Each Receivable has been serviced in compliance with all applicable
requirements of law in all material respects and all material rights with
respect to each Related Receivable are in full force and effect.

(d)No Government Obligor.  None of the Related Receivables are due from the
United States of America or any State or from any agency, department or
instrumentality of the United States of America or any State.

(e)Receivables in Force.  As of the close of business on the related Cutoff Date
no Related Receivable has been satisfied, subordinated or rescinded.

(f)No Amendments.  Except as permitted under the Servicing Agreement or the
other Transaction Documents, no Related Receivable has been amended, modified,
waived or refinanced.

4

--------------------------------------------------------------------------------

 

(g)No Defenses.  No right of rescission, setoff, counterclaim or defense exists
or has been asserted or threatened in writing with respect to any Related
Receivable.  The operation of the terms of any Related Receivable or the
exercise of any right thereunder will not render such Related Receivable
unenforceable in whole or in part and such Related Receivable is not subject to
any such right of rescission, setoff, counterclaim, or defense. 

(h)Title.  Immediately prior to each transfer and assignment herein
contemplated, the Seller had good and marketable title to each Related
Receivable and the related Other Conveyed Property and the Seller was the sole
owner thereof, free and clear of all liens, claims, encumbrances, security
interests, and rights of others, and, immediately upon the transfer thereof to
the Purchaser, the Purchaser shall have good and marketable title to the
Receivables and the Other Conveyed Property and shall be the sole owner thereof,
free and clear of all Liens.

(i)Lawful Assignment; No Consent Required.  No Related Receivable has been
originated in, or is subject to the laws of, any jurisdiction the laws of which
would make unlawful the sale, transfer and assignment of such Related Receivable
under this Agreement. The Seller has not entered into any agreement that
prohibits, restricts or conditions the assignment of any portion of the Related
Receivables.  For the validity of such sales, transfers, assignments and
pledges, no consent by any Person (that has not been obtained) is required under
any agreement or applicable law.

(j)All Filings Made.  All filings (including UCC filings or other actions)
necessary in any jurisdiction to give the Purchaser a first priority perfected
ownership interest in the Related Receivables and the Other Conveyed Property,
including the proceeds of the Related Receivables, shall have been made, given,
taken or performed.

(k)Receivable File.  The Seller (i) has caused the Master Servicer to be in
possession of the Receivable File related to each Related Receivable and such
Receivable File shall be complete in all material respects as of the related
Purchase Date and (ii) has, prior to the related Purchase Date, delivered (or
caused to be delivered) to the Verification Agent by electronic means, the
documents related to each Related Receivable required to be verified by the
Verification Agent prior to each Advance.  Each Receivable File shall be in
electronic form and there shall be no physical Receivable Files to be delivered.

(l)Valid and Binding Obligation of Obligor.  Each Related Receivable represents
the legal, valid and binding obligation in writing of the Obligor thereunder and
is enforceable in accordance with its terms (subject, as to enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws and legal principles affecting creditors’ rights generally from time
to time in effect and to general equitable principles, whether applied in an
action at law or in equity) and all parties to the related Contract had full
legal capacity to execute and deliver such Contract and all other documents
related thereto and to grant any security interest purported to be granted
thereby.  No Related Receivable is subject to any right of setoff by the
Obligor.

(m)Characteristics of Obligors.  The related Obligor is not, and during the
period from the Eligibility Date for each Related Receivable to the applicable
Purchase Date, has not become, the subject of an Insolvency Event.

5

--------------------------------------------------------------------------------

 

(n)Full Amount Advanced; No Agreement to Lend.  The full amount of each Related
Receivable has been advanced to the related Obligor, and there are no
requirements for future advances thereunder. 

(o)No Impairment.  Neither the Seller nor the Purchaser has done anything to
convey any right to any Person that would result in such Person having a right
to payments due under any Related Receivable or otherwise to impair the rights
of the Purchaser or the Indenture Trustee in any Related Receivable or the
proceeds thereof.

(p)Receivables Not Assumable.  No Related Receivable is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor’s
obligations to the Purchaser or the Seller with respect to such Related
Receivable.

(q)Servicing.  At all times prior to the Eligibility Date of a Related
Receivable, the servicing of such Related Receivable and the collection
practices relating thereto have been lawful and in accordance with the Credit
Policies and the Servicing Policy; and other than the Master Servicer, the
applicable Asset Servicer and the Backup Servicer pursuant to the Transaction
Documents, no other person has the right to service such Related Receivable.

(r)Creation of Security Interest.  This Agreement creates a valid and continuing
security interest (as defined in the UCC) in the Related Receivables and the
Other Conveyed Property in favor of the Purchaser, which security interest is
prior to all other Liens (other than Permitted Liens) and is enforceable as such
as against creditors of and purchasers from the Seller.

(s)Perfection of Security Interest in Receivables and Other Conveyed
Property.  The Seller has caused the filing of all appropriate financing
statements and amendments thereto in the proper filing office in the appropriate
jurisdictions under applicable law, in order to perfect the first priority
security interest in the Related Receivables and the Other Conveyed Property
granted to the Purchaser hereunder pursuant to Section 2.3 and the related First
Step Assignment.

(t)Unsecured Loan.  Each Related Receivable relates to an unsecured consumer
installment loan.

(u)No Other Security Interests by Seller.  Other than the security interest
granted to the Purchaser pursuant to Section 2.3 and the related First Step
Assignment, the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed, any of the Related Receivables or Other
Conveyed Property, other than such security interests as are released at or
before the conveyance thereof.  The Seller has not authorized the filing of, nor
is the Seller aware of, any financing statements filed against the Seller that
include a description of collateral covering any portion of the Related
Receivables or the Other Conveyed Property, other than any financing statement
relating to the security interest granted to the Purchaser hereunder, or that
has been terminated or released as to the Related Receivables or the Other
Conveyed Property.  As of the close of business on the related Cutoff Date, the
Seller is not aware of any judgment or tax lien filings against the Seller.

(v)Records.  On or prior to each Purchase Date, the Seller will have caused its
records (including electronic ledgers) relating to each Related Receivable to be
conveyed by it on

6

--------------------------------------------------------------------------------

 

such Purchase Date to be clearly and unambiguously marked to reflect that such
Related Receivable was conveyed by it to the Purchaser. 

(w)Computer Information.  The electronic information made available by the
Seller to the Purchaser and the Verification Agent with respect to each Purchase
Date is, as of the related Cutoff Date, complete and accurate and includes a
description of the same Receivables described in the .csv file delivered in
connection  to the related First Step Assignment.

(x)No Pre-existing Indebtedness.  The Seller is not transferring any Related
Receivable to the Purchaser in connection with any pre-existing indebtedness.

Repurchase Upon Breach

. The Seller shall inform the Purchaser and the Indenture Trustee promptly upon
the discovery of (or upon receiving notice from the Indenture Trustee or any
Noteholder of) any breach of the representations and warranties made by the
Seller pursuant to Section 3.1 with respect to any Related Receivables conveyed
to the Purchaser pursuant to Section 2.1(a).  Unless the breach shall have been
cured within ten (10) Business Days following notice to the Purchaser and the
Indenture Trustee, the Seller shall within five (5) Business Days of the end of
such ten (10) Business Day period, repurchase the applicable Related Receivable
on the date and for the amount specified in the Sale Agreement, without further
notice to the Purchaser hereunder.  In consideration of the repurchase of any
Related Receivable, the Seller shall remit the Receivable Repurchase Price to
the Collection Account on the date of such repurchase.  Upon the deposit of the
Receivable Repurchase Price in respect of any such Receivable into the
Collection Account, the Purchaser shall cause the Master Servicer to release the
related Receivable File and the Purchaser shall execute and deliver all
reasonable instruments of transfer or assignment, without recourse, as are
prepared by the Seller and delivered to the Purchaser and necessary to vest in
the Seller or its designee title to such Receivable.  The sole remedies of the
Purchaser under this Agreement with respect to any Receivables as to which a
breach of representations and warranties pursuant to Section 3.1 has occurred
shall be to enforce the Seller’s obligation to repurchase such Receivables
pursuant to this Section 3.2.  The purchase obligations of the Seller under this
Section 3.2 shall be continuing and shall survive the termination of the
Servicing Agreement and any termination of the Master Servicer.

Article IV

THE PURCHASER

Representations of Purchaser

.  The Purchaser, as of each Purchase Date, hereby represents and warrants that:

(a)The Purchaser is an entity duly formed, validly existing and in good standing
under the laws of the State of its organization, is duly qualified to do
business and is in good standing in all states where such qualification is
required, except in those states where the failure to be so qualified has not
had and could not be reasonably expected to have, a Material Adverse Effect, has
all necessary limited liability company power and authority to enter into this
Agreement and each of the other Transaction Documents to which it is a party and
to perform all of its obligations hereunder and thereunder.

7

--------------------------------------------------------------------------------

 

(b)The Purchaser has all requisite right and power and is duly authorized and
empowered to enter into, execute, deliver and perform this Agreement and each
other Transaction Document to which it is a party and this Agreement and each
other Transaction Document to which the Purchaser is a party are the legal,
valid and binding obligations of the Purchaser and are enforceable against the
Purchaser in accordance with their terms (subject, as to enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws and legal principles affecting creditors’ rights generally from time
to time in effect and to general equitable principles, whether applied in an
action at law or in equity). 

(c)The execution, delivery and performance by the Purchaser of this Agreement
and each of the Transaction Documents to which it is a party does not and shall
not (i) violate any provision of any applicable law, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to the Purchaser, (ii) violate any provision of its formation
documents or limited liability company agreement, or (iii) result in a breach of
or constitute a default under the terms of any indenture, loan, credit agreement
or any other agreement, lease or instrument to which the Purchaser is a party or
by which it or any of its assets or properties may be bound or affected; and the
Purchaser is not in default of any such law, order, writ, judgment, injunction,
decree, determination or award or any such indenture, agreement, lease or
instrument.

(d)No consent, approval, license, exemption of or filing or registration with,
giving of notice to, or other authorization of or by, any court, administrative
agency or other Governmental Authority is or shall be required in connection
with the execution, delivery or performance by the Purchaser of this Agreement
and each other Transaction Document for the valid consummation of the
transactions contemplated hereby or thereby, other than the filing of financing
statements.

(e)There is no action, suit, proceeding or investigation pending or threatened
in writing against or affecting the Purchaser before or by any court,
administrative agency or other Governmental Authority that brings into question
the validity of the transactions contemplated hereby, or that might result in
any Material Adverse Effect.

Article V

THE SELLER

Representations of Seller

.  The Seller, as of each Purchase Date, hereby represents and warrants that:

(a)The Seller is a corporation, duly incorporated, validly existing and in good
standing under the laws of the state of its organization, is duly qualified to
do business and is in good standing as a foreign corporation in all states where
such qualification is required, except in those states where the failure to be
so qualified has not had and could not be reasonably expected to have, a
Material Adverse Effect, has all necessary corporate power and authority to
enter into this Agreement and each other Transaction Document to which it is a
party and to perform all of its obligations hereunder and thereunder, and the
Seller has obtained all necessary licenses, permits, consents or approvals in
each jurisdiction in which failure to so qualify or to obtain such

8

--------------------------------------------------------------------------------

 

licenses, permits, consents and approvals would have a Material Adverse Effect
on this Agreement or the transactions contemplated hereby or on the ability of
the Seller to perform its obligations under this Agreement. 

(b)The Seller has all requisite right and power and is duly authorized and
empowered to enter into, execute, deliver and perform this Agreement and each
other Transaction Document to which it is a party and this Agreement and each
other Transaction Document to which the Seller is a party are the legal, valid
and binding obligations of the Seller, and are enforceable against the Seller in
accordance with their terms (subject, as to enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium or other laws and
legal principles affecting creditors’ rights generally from time to time in
effect and to general equitable principles, whether applied in an action at law
or in equity).

(c)The execution, delivery and performance by the Seller of this Agreement and
each other Transaction Document to which it is a party does not and shall not
(i) violate any provision of any law, order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to the Seller,
(ii) violate any provision of its charter documents, or (iii) result in a breach
of or constitute a default under any indenture, loan, credit agreement or any
other agreement, lease or instrument to which the Seller is a party or by which
it or any of its assets or properties may be bound or affected; and the Seller
is not in default of any such law, order, writ, judgment, injunction, decree,
determination or award or any such indenture, agreement, lease or instrument.

(d)All authorizations, consents, orders, filings, notices, or approvals of or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given by the Seller in connection with the execution and
delivery by the Seller of this Agreement and the performance by the Seller of
the Transactions contemplated by this Agreement have been duly obtained,
effected or given and are in full force and effect, other than the filing of
financing statements.

(e)No event has occurred and is continuing which constitutes an Event of Default
or Regulatory Trigger Event.  There is no action, suit, proceeding or
investigation pending or threatened in writing against or affecting the Seller
before or by any court, administrative agency or other governmental authority
that brings into question the validity of the transactions contemplated hereby
or by the other Transaction Documents, or that might result in any Material
Adverse Effect.

(f)The Seller is Solvent.  The Seller shall not fail to be Solvent by the
execution and delivery of this Agreement and the other Transaction Documents and
the consummation of the transactions contemplated hereby and thereby, and the
capital remaining in the Seller is not now and shall not become unreasonably
small to permit the Seller to carry on its business and transactions and all
businesses and transactions in which it is about to engage.  The Seller does not
intend to, nor does it reasonably believe it shall, incur debts beyond its
ability to repay the same as they mature.

(g)Not an Investment Company.  The Seller is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as

9

--------------------------------------------------------------------------------

 

such terms are defined in the Investment Company Act.  The purchase of Related
Receivables by the Purchaser hereunder, the application of the proceeds hereof
and the consummation of the transactions contemplated by this Agreement will not
violate any provision of the Securities Act or the Investment Company Act. 

Additional Covenants

.

(a)Sale.  The Seller agrees to treat the conveyances hereunder as sales for all
purposes (including legal and bankruptcy purposes) on all relevant books,
records, tax returns, financial statements and other applicable documents, and
from and after the Purchase Date relating to any Related Receivables, the Seller
shall not take any action inconsistent with the Purchaser’s absolute ownership
of the Related Receivables and shall not claim any ownership interest in the
Related Receivables; provided, that the financial statements of the Purchaser
may be consolidated with those of the Seller in accordance with GAAP.  The
Seller will not make any transfer of Receivables hereunder if the Seller or the
Purchaser is then insolvent or would be rendered insolvent thereby.

(b)Non-Petition.  The Seller covenants and agrees that, to the fullest extent
permitted by applicable law, it will not take any action to pursue any remedy
against the Purchaser that it may have hereunder, in law, in equity or
otherwise, until one (1) year and one (1) day have passed since the date on
which all of the Notes have been paid in full.  The Purchaser and the Seller
agree that damages will not be an adequate remedy for breach of this covenant
and that this covenant may be specifically enforced by the Purchaser.

(c)Cooperation.  If an Event of Default shall have occurred and be continuing,
the Seller and the Purchaser shall cooperate with and provide all information
and access reasonably requested by the Indenture Trustee or the Noteholders in
connection with any actions taken in connection therewith pursuant to the
Transaction Documents.

(d)Accounts. The Seller covenants and agrees it shall not, nor direct any Person
to, deposit any Collections with respect to the Related Receivables in any
account other than the Collection Account or the Collection Receipt Accounts.

(e)Changes to the Credit Policies.  The Seller shall (i) deliver a written
summary on or prior to the tenth calendar day of each month (or if the tenth
calendar day of any given month is not a Business Day, the next following
Business Day) of the immaterial changes or modifications that have been made to
the Credit Policy since delivery of the prior summary delivered pursuant to this
Section 5.2(e)(i) (or in the case of the initial summary, since the Closing
Date), to the Issuer, the Indenture Trustee and the Verification Agent, and (ii)
furnish notice to the Issuer, the Indenture Trustee and the Verification Agent
of any material proposed change or modification to the Credit Policy and any
such proposed change or modification to the Credit Policy may only be made with
the prior consent of the Majority Holders. If an item set forth in the written
summary described above in clause (i) is deemed a material change or
modification to the Credit Policy by the Majority Holders or if a material
change or modification is made to the Credit Policy without the prior consent of
the Majority Holders, then the Seller shall within five (5) Business Days of
receiving any request to do so from the Indenture Trustee (at the direction of
the Majority Holders) repurchase any and all Receivables (i) that were

10

--------------------------------------------------------------------------------

 

originated from the date such change or modification to the Credit Policy was
made effective and that were sold to the Purchaser and (ii) that but for such
change or modification to the Credit Policy would not have otherwise been an
Eligible Receivable.  In consideration of any repurchase hereunder, the Seller
shall remit the Receivable Repurchase Price to the Collection Account on the
date of such repurchase. Upon the deposit of the Receivable Repurchase Price in
respect of any such Receivable into the Collection Account, the Purchaser shall
cause the Master Servicer to release the related Receivable File and the
Purchaser shall execute and deliver all reasonable instruments of transfer or
assignment, without recourse, as are prepared by the Seller and delivered to the
Purchaser and necessary to vest in the Seller or its designee title to such
Receivable.  No Event of Default arising under Section 7.01(s) of the Indenture
shall be deemed to have occurred unless and until payment of the Receivables
Purchase Price is not made prior to the end of the five (5) Business Day period
as described in this Section 5.2(e).   

Financial Covenant of the Seller

.  No Net Worth Trigger has occurred and is continuing.

Liability of the Seller; Indemnities

.

(a)The Seller shall defend, indemnify and hold harmless the Purchaser, the
Indenture Trustee, and the Noteholders and their Affiliates and their respective
officers, directors, agents and employees for any liability as a result of the
failure of a Receivable conveyed to the Purchaser pursuant to Section 2.1(a)
above to be originated in compliance with all requirements of law (including any
Governmental Rules) and for any breach of any of its representations,
warranties, covenants or other agreements contained herein, including:

(i)any taxes that may at any time be asserted against any such Person with
respect to the transactions contemplated in this Agreement and any of the
Transaction Documents, including any sales, gross receipts, general corporation,
tangible personal property, privilege or license taxes (but, in the case of the
Purchaser, not including any taxes asserted with respect to federal or other
income taxes arising out of payments on the Notes) and costs and expenses in
defending against the same;

(ii)any loss, liability or expense incurred by reason of the Seller’s willful
misfeasance, bad faith or negligence in the performance of its duties under this
Agreement, or by reason of reckless disregard of its obligations and duties
under this Agreement;

(iii)any and all costs, expenses, losses, claims, damages and liabilities
arising out of, or incurred in connection with the acceptance or performance of
the trusts and duties set forth herein and in the Transaction Documents, except
to the extent that such cost, expense, loss, claim, damage or liability shall be
due to the willful misfeasance, bad faith or negligence (except for errors in
judgment) of such indemnified party;

(iv)any and all costs, expenses, losses, claims, damages and liabilities arising
out of or relating to the Seller’s representations and warranties, covenants or
other agreements contained herein or in any other Transaction Document to which
the Seller is a party; or

11

--------------------------------------------------------------------------------

 

(v)any and all costs, expenses, awards, penalties, fines, damages, levies,
reasonable and documented attorney’s fees, or monetary costs of any kind arising
out of or relating to any (a) Governmental Action pertaining in any way to the
Receivables, or (b) any claim, lawsuit, or arbitration of any kind asserted by a
non-governmental party related to the Receivables. 

(b)Indemnification under this Section 5.4 shall survive the termination of this
Agreement and the other Transaction Documents and shall include reasonable and
documented fees and expenses of counsel and other expenses of litigation.  These
indemnity obligations shall be in addition to any obligation that the Seller may
otherwise have under applicable law, hereunder or under any other Transaction
Document.

Notwithstanding any provision of this Section 5.4 or any other provision of this
Agreement, nothing in this Agreement shall be construed as to require the Seller
to provide any indemnification hereunder or under any other Transaction Document
for any costs, expenses, losses, claims, damages or liabilities arising out of,
or incurred in connection with, credit losses on or the diminution in value of
the Receivables or Other Conveyed Property.

Article VI

MISCELLANEOUS

Notices

.  Except when telephonic notice is expressly authorized by this Agreement, any
notice, request, demand, direction, consent, waiver, authorization or other
communication to any party in connection with this Agreement shall be in writing
and shall be sent by manual delivery, facsimile transmission, overnight courier,
electronic mail or United States mail (postage prepaid) addressed to such party
at the address specified in Part III of Appendix A to the Indenture.

Prior Agreements Superseded

.  This Agreement, together with the other Transaction Documents, constitutes
the sole and only agreement of the parties hereto and supersedes any prior
understandings or written or oral agreements between the parties respecting the
subject matter of this Agreement and the other Transaction Documents.

Amendment

.  The parties hereto may not amend, modify or waive any provision hereof
without the prior consent of the Indenture Trustee at the direction of the
Majority Holders; except that, following the delivery by the Purchaser and
Seller to the Indenture Trustee of an Officer’s Certificate to the effect that
the Purchaser and Seller reasonably believes that such amendment will not have a
Material Adverse Effect and is not reasonably expected to have a Material
Adverse Effect at any time in the future, the Purchaser and the Seller may amend
this Agreement, for any of the following purposes:

(a)to add to the covenants of the Purchaser or Seller, or to surrender any right
or power herein conferred upon the Purchaser or Seller, for the benefit of the
Holders of the Notes (and if such covenants or the surrender of such right or
power are to be for the benefit of less than all Notes, stating that such
covenants are expressly being included or such surrenders are expressly being
made solely for the benefit of one or more specified Notes);

12

--------------------------------------------------------------------------------

 

(b)to cure any ambiguity, to correct or supplement any provision herein which
may be inconsistent with any other provision herein; or 

(c)to qualify for sale treatment of the transactions contemplated by this
Agreement under generally accepted accounting principles.

Parties Bound

.  This Agreement shall be binding upon the parties hereto and their respective
successors and assigns, and shall inure to the benefit of such parties hereto
and their respective successors and permitted assigns.

Execution in Counterparts

.  This Agreement may be executed in any number of counterparts and by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, and all of which taken together
shall constitute but one and the same instrument. The parties agree that the
delivery of this Agreement may be effected by means of an exchange of facsimile
or other electronic means (including PDF signatures).

Assignment

.  Neither party hereto may assign or delegate its rights, duties or obligations
hereunder or interest herein, (i) to any entity which is not a Subsidiary of
Enova without (x) the prior consent of the Indenture Trustee at the direction of
the Majority Holders and (y) the assignee executing an agreement of assumption
to perform every obligation of the assignor under this Agreement and the other
Transaction Documents, and (ii) to a Subsidiary of Enova without (y) the
assignor delivering an Officer’s Certificate to the Indenture Trustee certifying
that such assignment or delegation will not have a Material Adverse Effect on
the Noteholders and (x) the assignee executing an agreement of assumption to
perform every obligation of the assignor under this Agreement and the other
Transaction Documents.  Any assignment or other transfer in violation of this
provision shall be void.  Notwithstanding the foregoing, the Purchaser may
transfer all of its rights under this Agreement to the Issuer as contemplated in
the Sale Agreement.

Severability of Provisions

.  Any provision which is determined to be unconscionable, against public policy
or any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

Further Instruments

.  Each party hereto shall from time to time authorize, execute or deliver, and
shall cause each of its subsidiaries to authorize, execute or deliver, all such
amendments, supplements and other modifications hereto and to the other
Transaction Documents and all such financing statements or continuation
statements, instruments of further assurance and any other instruments, and
shall take such other actions, as the Indenture Trustee or the Noteholders
reasonably requests and deems necessary or advisable in furtherance of the
agreements contained herein.

Governing Law

.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF

13

--------------------------------------------------------------------------------

 

THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) THEREOF.

Consent to Jurisdiction

.

(a)ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO ARISING OUT OF OR
RELATING HERETO OR ANY OTHER TRANSACTION DOCUMENT, OR ANY OF THE NOTES, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (i)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS, (ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, (iii) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PARTY
HERETO AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 13.11 OF THE INDENTURE
AND TO ANY PROCESS AGENT SELECTED BY SUCH PARTY IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER EACH PARTY HERETO IN ANY SUCH PROCEEDING IN ANY SUCH COURT,
AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT, AND
(iv) AGREES THAT THE INDENTURE TRUSTEE AND THE NOTEHOLDERS RETAIN THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST ANY PARTY HERETO IN THE COURTS OF ANY OTHER JURISDICTION.

(b)EACH OF THE PURCHASER AND THE SELLER HEREBY AGREES THAT PROCESS MAY BE SERVED
ON IT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESS PERTAINING TO
IT AS SPECIFIED IN SECTION 6.1.  ANY AND ALL SERVICE OF PROCESS AND ANY OTHER
NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST ANY OF
THE SELLER OR THE PURCHASER IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED
RECEIPT, POSTAGE PREPAID, MAILED AS PROVIDED ABOVE.

Waiver of Jury Trial

.  EACH PARTY HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER
ANY OF THE OTHER TRANSACTION DOCUMENTS OR ANY DEALINGS BETWEEN IT RELATING TO
THE SUBJECT MATTER OF THIS AGREEMENT.  THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT IT HAS

14

--------------------------------------------------------------------------------

 

ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT IT WILL
CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 6.11 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER TRANSACTION
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE NOTES ISSUED
UNDER THE INDENTURE.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

Third Party Beneficiaries

.  The Seller acknowledges that the Purchaser has assigned all of its rights,
title and interest in and to this Agreement to the Issuer, which has pledged all
of its rights, title and interest in and to this Agreement to the Indenture
Trustee for the benefit of the Noteholders, and that the Issuer, Indenture
Trustee and the Noteholders may enforce this Agreement as if they were parties
hereto.  Each of the Issuer, Indenture Trustee and the Noteholders is an
intended third party beneficiary of this Agreement and shall be entitled to
enforce this Agreement as if it were a party hereto, provided, however, that any
exercise of such rights by a Noteholder shall be subject to and limited by any
conflicting position taken by the Majority Holders.

Termination of Agreement

.  This Agreement shall terminate and be of no further force or effect upon the
termination of the Indenture.

Bank Originator

.  Notwithstanding anything to the contrary in any Transaction Document, the
Seller or any Originator may establish a program or platform with one or more
insured depository institutions (each a “Bank Originator” and collectively the
“Bank Originators”) under which the Seller, any such Originator or the Master
Servicer will provide marketing and processing services to facilitate the
origination by each Bank Originator of consumer loans represented by Contracts,
and all rights and obligations thereunder, including the obligation of an
Obligor to make payments thereunder (each constituting a “Bank Originated
Receivable”), which each Bank Originator will subsequently sell, together with
all Other Conveyed Property of the type described in Section 2.1(a) to the
Seller or any such Originator, under one or more sale agreements (each, a “Bank
Originator Sale Agreement”); provided, however, that the Majority Holders have
provided confirmation that any such Bank Originator is reasonably acceptable to
the Majority Holders.  Any Bank Originated Receivables or Other Conveyed
Property transferred to the Seller or any Originator by a Bank Originator under
a Bank Originator Sale Agreement may be included as Receivables and Other
Conveyed Property sold to the Purchaser hereunder so long as:  

(a)the Majority Holders have provided confirmation that such Bank Originator
Sale Agreement is in form and substance reasonably acceptable to the Majority
Holders;  

15

--------------------------------------------------------------------------------

 

(b)the representations and warranties contained in Section 3.1 are true and
correct with respect to such Receivables; and 

(c)such Bank Originated Receivable satisfies the Eligibility Criteria.  

Notwithstanding anything to the contrary in any Transaction Document, a Bank
Originator may sell, and the Seller or Originator may purchase from a Bank
Originator and sell to the Purchaser, participation interests in Bank Originated
Receivables instead of the entire ownership of such Bank Originated Receivables,
and such participation interests shall be treated for all purposes hereunder as
Receivables.




16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
day and the year first above written.

ENOVA FINANCE 5, LLC,
as Purchaser

By:  /s/ David A. Fisher

Name:  David A. Fisher

Title:    President

ENOVA INTERNATIONAL, INC.,
as Seller

By:  /s/ David A. Fisher

Name:  David A. Fisher

Title:    President

 

[Signature Page to Receivables Purchase Agreement]

--------------------------------------------------------------------------------

 

APPENDIX A
TO RECEIVABLES PURCHASE AGREEMENT

ELIGIBILITY CRITERIA

A Receivable shall constitute an “Eligible Receivable” if it satisfies each of
the following criteria as of its Eligibility Date:

1.

No portion of any scheduled payment on such Receivable is more than *** days
past due;

2.

Such Receivable has an original term to maturity of no more than 60 months;

3.

Such Receivable has an Outstanding Receivable Principal Balance equal to or less
than $10,000;

4.

Such Receivable has an Annual Percentage Rate that is greater than or equal to
***%, and no greater than 99.0%;

5.

At least one Obligor with respect to such Receivable has a *** score, if
applicable, that is greater than or equal to ***;

6.

Payments under such Receivable are due in Dollars;

7.

Such Receivable is a valid, legal, binding and enforceable obligation of the
Obligor (subject, as to enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws and legal principles
affecting creditors’ rights generally from time to time in effect and to general
equitable principles, whether applied in an action at law or in equity);

8.

Such Receivable shall be payable in equal scheduled installments (other than
with respect to the last scheduled installment) without bullet maturity or
balloon payment;

9.

Such Receivable shall have been originated in all material respects in
compliance with all applicable laws (including all Governmental Rules);

10.

Such Receivable shall not, along with the related Contract or other loan
documents, violate any applicable laws;

11.

Such Receivable is not a Charged-Off Receivable at the time such Receivable is
sold to the Issuer and as of the applicable Conversion Date;

12.

Such Receivable shall not be evidenced by a judgment or have been reduced to
judgment;

13.

Such Receivable shall have been originated in accordance with the Credit Policy;

14.

The related Obligor is not bankrupt or deceased;

15.

The related Obligor is a natural person;

Appendix A-1

 

--------------------------------------------------------------------------------

 

16.

The related Obligor is an individual who is a permitted debtor under applicable
state laws and is not an employee or Affiliate of the Originator or any Bank
Originator; 

17.

Unless originated by a Bank Originator, at the time of the origination of such
Receivable the Obligor is residing in ***; provided, however, that even if
originated by a Bank Originator, at the time of the origination of such
Receivable the Obligor is not residing in *** to the extent the interest rate
associated with such Receivable would be usurious;

18.

Such Receivable is secured by a fully executed Contract with the Obligor;

19.

The Master Servicer, in its capacity as Custodian, has certified that the
related Receivable Files are complete and has delivered the imaged copies of the
documents to be verified by the Verification Agent to the Verification Agent;

20.

The Verification Agent has completed its verification of imaged copies of the
Verifiable Collateral Documents pursuant to its verification process within two
(2) Business Days of the Master Servicer providing such imaged copies to the
Verification Agent;

21.

The Indenture Trustee, upon acquisition of such Receivable by the Issuer, shall
have a perfected, first-priority security interest therein, subject to Permitted
Liens;

22.

Such Receivable and the related Contract shall not have been modified (other
than a Permitted Modification) from its original terms in any material respect;

23.

The related Contract does not prohibit the sale, transfer or assignment of such
Receivable to the extent such prohibition is enforceable;

24.

Such Receivable will be owned by the Purchaser free and clear of any adverse
claims, subject to Permitted Liens;

25.

Such Receivable shall not be a revolving line of credit;

26.

Such Receivable is the liability of an Obligor who is residing in the United
States;

27.

Such Receivable represents the undisputed, bona fide transaction created by the
lending of money by the Originator or a Bank Originator in the ordinary course
of business and completed in accordance with the terms and provisions contained
in the related Contract;

28.

Such Receivable, if resulting from a Refinancing, is an Eligible Refinancing
Receivable; and

29.

The representations and warranties of the Seller in respect of such Receivable
under clauses (c), (f), (h), (i), (l), (m) and (n) of Section 3.1 of this
Agreement are true and correct.

 

 

Appendix A-2

 

--------------------------------------------------------------------------------

 

APPENDIX B
TO RECEIVABLES PURCHASE AGREEMENT

CREDIT POLICIES

 

 

Appendix B-1

--------------------------------------------------------------------------------

 

EXHIBIT A

[FORM OF] FIRST STEP ASSIGNMENT

For value received, in accordance with the Receivables Purchase Agreement, dated
as of January 15, 2016 (as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof, the
“Purchase Agreement” between Enova Finance 5, LLC, as Purchaser (the
“Purchaser”) and  Enova International, Inc., as Seller (the “Seller”), the
Seller does hereby sell, transfer, assign, set over and otherwise convey to the
Purchaser, without recourse (subject to the obligations set forth herein and in
the Purchase Agreement) all right, title and interest of the Seller in and to
the following:

(a)the Related Receivables set forth in the .csv file delivered in connection
with this Assignment and all monies received with respect to such Related
Receivables on and after the related Cutoff Date;

(b)the Receivable File related to each Related Receivable and any and all other
Instruments, including Promissory Notes (each as defined in the UCC) and other
documents that the Seller (or its designee) kept on file in accordance with its
customary procedures relating to the Related Receivables and the related
Obligors;

(c)all present and future claims, demands, causes and choses in action in
respect of any of the foregoing, including the right for the Purchaser or its
assignee to bring any such claim, demand, cause or chose in action in the name
of the Seller and the right, title and interest of the Seller in, to and under
the Transfer Agreement; and

(d)all payments on or under and all proceeds of every kind and nature whatsoever
in respect of any or all of the foregoing, including all cash and non-cash
proceeds, and other property consisting of, arising from or relating to all or
any part of any of the foregoing.

1.Definitions.  All terms defined in the Purchase Agreement (whether directly or
by reference to other documents) and used herein shall have such defined
meanings when used herein, unless otherwise defined herein.

“Cutoff Date” means, with respect to the Receivables and the related Other
Conveyed Property being conveyed hereby, _____, 20__.

2.Restatement of Representations and Warranties of Seller.  The Seller hereby
restates the representations and warranties set forth in Section 3.1 of the
Purchase Agreement (with respect to the Related Receivables set forth in the csv
file delivered in connection with this Assignment) and Section 5.1 of the
Purchase Agreement,  with full force and effect as if the same were fully set
forth herein.  The Seller hereby certifies that all conditions precedent set
forth in Section 2.1(b) of the Purchase Agreement have been satisfied.

3.Transfer and Assignment Sale of Receivables.  The Seller hereby certifies that
the Related Receivables and Other Conveyed Property assigned to the Purchaser
hereunder are free and clear of all Liens (other than Permitted Liens and those
provided for in the Purchase Agreement) and that the beneficial interest in and
title to such Related Receivables and Other

Exhibit A-1

--------------------------------------------------------------------------------

 

Conveyed Property shall not be part of the Seller’s estate in the event of the
filing of a bankruptcy petition by or against the Seller under any bankruptcy
law.  In the event that, notwithstanding the intent of the Seller, the transfer
and assignment contemplated hereby and under the Purchase Agreement is held not
to be a sale, the transfer and assignment of such Related Receivables and Other
Conveyed Property hereunder shall constitute a grant of a security interest by
the Seller to the Purchaser in the property referred to in Section 2 above,
which security interest has been assigned to the Indenture Trustee for the
benefit of the Noteholders, and this Assignment and the Purchase Agreement shall
each constitute a security agreement under applicable law. 

4.Further Encumbrance of Receivables and Other Conveyed Property.

(a)Immediately upon the conveyance to the Purchaser by the Seller of the Related
Receivables and any item of related Other Conveyed Property hereto, all right,
title and interest of the Seller in and to such Related Receivables and Other
Conveyed Property shall terminate and all such right, title and interest shall
vest in the Purchaser.

(b)Immediately upon the vesting of such Related Receivables and Other Conveyed
Property in the Purchaser, the Purchaser shall have assumed the sole right to
pledge or otherwise encumber such Related Receivables and related Other Conveyed
Property.

5.Governing Law.  THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS
(OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW),
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Exhibit A-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed and delivered by a duly authorized officer on the day and year first
above written.

ENOVA INTERNATIONAL, INC.
as the Seller

By:  

Name:

Title:

 

Exhibit A-3